Case 2:16-cv-06603-PSG-PLA Document 231-2 Filed 12/02/19 Page 1 of 5 Page ID
                                 #:7670
Case 2:16-cv-06603-PSG-PLA Document 231-2 Filed 12/02/19 Page 2 of 5 Page ID
                                 #:7671
Case 2:16-cv-06603-PSG-PLA Document 231-2 Filed 12/02/19 Page 3 of 5 Page ID
                                 #:7672
Case 2:16-cv-06603-PSG-PLA Document 231-2 Filed 12/02/19 Page 4 of 5 Page ID
                                 #:7673
Case 2:16-cv-06603-PSG-PLA Document 231-2 Filed 12/02/19 Page 5 of 5 Page ID
                                 #:7674
